DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “a plurality of flaps, each one of the flaps extending from one of the side panels and being joined to the respective side panel by a flap crease line, each pair of adjacent flaps forming an inner flap and an outer flap” in lines 5-8.  This says a plurality of flaps are paired, and each pair forms a flap.  The renders the claim indefinite because it unclear what the meaning of flap is when it is applied to both flap and a pair of flaps.  For purpose of examination on the merits, the examiner interprets claim 17 as if it instead read “…each pair forming inner flaps and outer flaps”.  Claims 18-20 are similarly rejected for including limitations of the parent claim.  Claims 17-19 recite “the outer flap” and are interpreted as reciting ‘one of the outer flaps’ or ‘an outer flap’ as appropriate.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 9 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 further recites an “at least one crease line” when parent claim 1 recites “a diagonal crease line”.  As these are recited as distinct elements, claim 7 requires two separate crease line elements.  Claim 9 then recites the at least one crease line comprises the diagonal crease line, merging these distinct elements into one single element.  This does not comply with 112(d) as it does not include the separate element limitations of the parent claims. The structure of claim 7 is 2 or more fold lines, the at least one fold line and the diagonal fold line.  The structure of claim 9 is 1 or more fold lines.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Terence (GB 1,575,482) in view of Meissner (US 3,169,086).
Regarding claims 1 and 15, Terence teaches a blank (Fig. 1) for forming a packaging container (Fig. 4), the blank comprising: a sheet defining an internal side and an external side of the packaging container; wherein the sheet comprises: a plurality of side panels 5, 1, 7, 3 separated from one another by side crease lines 9, 11, 13; a plurality of flaps 21, 27, 19, 29 each one of the flaps extending from one of the side panels and being joined to the respective side panel by a flap crease line 25, 31, 23, 33, each pair of adjacent flaps forming an inner flap and an outer flap (Figs. 2 and 4); a sealant film disposed on the internal side of the sheet (Fig. 2) and having areas which are bonded to a portion of each one of the side panels and to a portion of each one of the flaps (Fig. 1, pg. 2 lines 62-73); wherein the sealant film comprises an unbonded area between the areas bonded to adjacent inner and outer flaps to allow the inner flap to first be folded inwards before the outer flap is folded onto the inner flap to form an end panel of the packaging container (Fig. 2), with the sealant film forming a seal between the flaps (pg. 2 lines 123-129), wherein the unbonded area extends across a portion of the outer flap and the sealant film remains unbonded with respect to the outer flap 27 (Fig. 1) along a diagonal crease line of the sealant film specifically along one side of the crease line. Terence teaches the fold line is formed around the bonded area (pg. 2 lines 110-117) and the fold line wouldn’t function if the adhesive was formed over the crease line, so the examiner takes the position that the crease line is unbonded; and therefore the line is formed along the unbonded area. Terence does not explicitly teach the sealant film is a water-soluble synthetic polymer.  Meissner teaches an analogous packaging container and teaches it is known to use a water-soluble synthetic polymer (col 3 lines 5-19) to form the packaging lining.  It would have been obvious to one having ordinary skill in the art to use a water-soluble synthetic polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPO 416.
Regarding claim 3, Terence teaches the unbonded area extends across the outer flap (specifically along the outer edge of the flap) by a distance which is greater than or equal to a length of the inner flap from the flap crease line (Fig. 2) so that the outer flap can lie directly against the inner flap (Fig. 4).
Regarding claim 4, Terence teaches the sealant film is bonded to a triangular area 45 of the outer flap 27 which has its base located along the flap crease line and its apex located towards a free edge of the outer flap (Fig. 1).
Regarding claim 5, Terence teaches the triangular area 45 is centered along the flap crease line of the outer flap (Fig. 1).
Regarding claim 6, Terence illustrates the triangular area is an isosceles triangle (Fig. 1).
Regarding claims 7-8, Terence illustrates at least one crease 23 line is formed in the unbonded area of the sealant film (Fig. 1); the at least one crease line formed in the unbonded area of the sealant film comprises a transverse crease line 23 which extends across the sealant film and is formed in an opposite direction to the side crease lines.
Regarding claims 7 and 9, Terence illustrates the at least one crease line formed in the unbonded area of the sealant film comprises a diagonal crease line which extends from a corner of the outer flap at the flap crease line to a center of a free edge of the outer flap (Figs. 2 and 4).
Regarding claim 11, Terence teaches the sealant film is bonded to the internal side of the sheet over a portion of each one of the side panels to form a continuous strip 43 (Fig. 1).
Regarding claim 12, Terence teaches the sheet comprises in series a first side panel 3 and a first flap 29 joined to the first side panel, a second side panel 7 and a second flap 19 joined to the second side panel, a third side panel 1 and a third flap 27 joined to the third side panel, and a fourth side panel 5 and a fourth flap 21 joined to the fourth side panel; wherein the first and third flaps form outer flaps and the second and fourth flaps form inner flaps (Figs. 2 and 4).
Regarding claim 14, Terence is modified to use sealant film materials taught by Meissner, and Meissner teaches the sealant film is polyvinyl alcohol (col 3 line 16).
Regarding claim 16, Terence teaches folding the inner flap causes automatic movement in the sealing film (pg. 2 lines 110-117) in a manner shown in Fig. 2, but Terence does not explicitly teach inward folding of the inner flap draws the outer flap inward via the sealant film.  The examiner understands this to be an inherent property or function of the structure.  When the structure of a reference is substantially identical to the structure of the claims, claimed properties or functions are presumed to be inherent (see MPEP 2112.01, I).  As described in the preceding claims, Terence teaches the claimed structure, and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claims 17 and 21, Terence teaches a blank (Fig. 1) for forming a packaging container, the blank comprising: a sheet defining an internal side and an external side of the packaging container; wherein the sheet comprises: a plurality of side panels 1, 3, 5, 7 separated from one another by side crease lines9, 11, 13, 17; a plurality of flaps 19, 21, 27, 29, each one of the flaps extending from one of the side panels and being joined to the respective side panel by a flap crease line23, 25, 31, 33, each pair of adjacent flaps forming an inner flap and an outer flap (Figs. 2 and 4); a sealant film (Fig. 2) disposed on the internal side of the sheet and having areas which are bonded to a portion of each one of the side panels and to a portion of each one of the flaps; wherein the sealant film comprises an unbonded area between the areas bonded to adjacent inner and outer flaps to allow the inner flap to first be folded inwards before the outer flap is folded onto the inner flap to form an end panel of the packaging container (Figs. 2-3), with the sealant film forming a seal between the flaps, wherein the unbonded area extends across a portion of the outer flap, and the unbonded area extends across the outer flap (specifically along the outer edge of the flap) by a distance which is greater than or equal to a length of the inner flap from the flap crease line (Fig. 2) so that an outer flap can lie directly against the inner flap (Fig. 4).  Terence teaches folding the inner flap causes automatic movement in the sealing film (pg. 2 lines 110-117) in a manner shown in Fig. 2, but Terence does not explicitly teach inward folding of the inner flap draws the outer flap inward via the sealant film.  The examiner understands this to be an inherent property or function of the structure.  When the structure of a reference is substantially identical to the structure of the claims, claimed properties or functions are presumed to be inherent (see MPEP 2112.01, I).  As described in the preceding claims, Terence teaches the claimed structure, and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  
Terence does not explicitly teach the sealant film is a water-soluble synthetic polymer.  Meissner teaches an analogous packaging container and teaches it is known to use a water-soluble synthetic polymer (col 3 lines 5-19) to form the packaging lining.  It would have been obvious to one having ordinary skill in the art to use a water-soluble synthetic polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPO 416.
Regarding claim 18, Terence teaches the sealant film is bonded to a triangular area 45 of an outer flap 25 which has its base located along the flap crease line 31 and its apex located towards a free edge of the outer flap (Fig. 1).
Regarding claim 19, Terence teaches the triangular area is centered along the flap crease line of the outer flap (Fig. 1).
Regarding claim 20, Terence teaches the triangular area is an isosceles triangle (Figs. 1-2).

Claims 1, 3-6, 10, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mensing (GB 904,471) in view of Meissner (US 3,169,086).
Regarding claims 1 and 15, Mensing teaches a blank (Fig. 2) for forming a packaging container (Fig. 1), the blank comprising: a sheet defining an internal side (Fig. 1) and an external side of the packaging container; wherein the sheet comprises: a plurality of side panels 14, 15, 16, 17 separated from one another by side crease lines 1, 2, 3, 4; a plurality of flaps 6, 7, 8, 9 each one of the flaps extending from one of the side panels and being joined to the respective side panel by a flap crease line 10, 11, 12, 13, each pair of adjacent flaps forming an inner flap 7, 9 and an outer flap 6, 8 (pg. 2 lines 69-77 calls 7 an outer flap with a socket and calls 36 a recess; pg. 3 lines 12-16 says the recess is on top of the flap with the socket, so panel 6 overlies panel 7); a sealant film disposed on the internal side of the sheet (pg. 1 lines 14-33) and having areas which are bonded to a portion of each one of the side panels and to a portion of each one of the flaps (Fig. 2); wherein the sealant film comprises an unbonded area between the areas bonded to adjacent inner and outer flaps to allow the inner flap to first be folded inwards before the outer flap is folded onto the inner flap to form an end panel of the packaging container, with the sealant film forming a seal between the flaps.  Mensig the end flaps fold and overlap to form a closure (pg. 2 lines 36-44) and the fold line wouldn’t function if the adhesive was formed over the crease line, so the examiner takes the position that the crease line is unbonded; and therefore the line is formed along the unbonded area.
Mensing teaches the lining is a synthetic material (pg. 2 lines 106-107), but does not teach a water soluble synthetic polymer specifically.  Meissner teaches an analogous packaging container and teaches it is known to use a water-soluble synthetic polymer (col 3 lines 5-19) to form the packaging lining.  It would have been obvious to one having ordinary skill in the art to use a water-soluble synthetic polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPO 416.
Regarding claim 3, Mensing teaches the unbonded area extends across the outer flap (specifically along the outer edge of the flap where it extends across the entire outer edge) by a distance which is greater than or equal to a length of the inner flap from the flap crease line (Fig. 2) so that the outer flap can lie directly against the inner flap.
Regarding claim 4, Mensing teaches the sealant film is bonded to a triangular area of the outer flap 8 which has its base located along the flap crease line and its apex located towards a free edge of the outer flap (Fig. 2).
Regarding claim 5, Mensing illustrates the triangular area is centered along the flap crease line of the outer flap (Fig. 2).
Regarding claim 6, Mensing illustrates the triangular area is an isosceles triangle (Fig. 2).
Regarding claim 10, Mensing teaches the sealant film is bonded to the entire area of the inner flap (Fig. 2).
Regarding claim 12, Mensing teaches the sheet comprises in series a first side panel 14 and a first flap 6 joined to the first side panel, a second side panel 17 and a second flap 9 joined to the second side panel, a third side panel 16 and a third flap 8 joined to the third side panel, and a fourth side panel 15 and a fourth flap 7 joined to the fourth side panel; wherein the first 6 and third flaps 8 form outer flaps and the second 9 and fourth 7 flaps form inner flaps.
Regarding claim 14, Mensing is modified to use sealant film materials taught by Meissner, and Meissner teaches the sealant film is polyvinyl alcohol (col 3 line 16).
Regarding claim 16, Mensing does not explicitly teach inward folding of the inner flap draws the outer flap inward via the sealant film.  The examiner understands this to be an inherent property or function of the structure.  When the structure of a reference is substantially identical to the structure of the claims, claimed properties or functions are presumed to be inherent (see MPEP 2112.01, I).  As described in the preceding claims, Mensing teaches the claimed structure, and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive.  Applicant argues the applied prior art does not teach the new limitation of “the unbonded area extends across a portion of the outer flap and the sealant film remains unbonded with respect to the outer flap along a diagonal crease line of the sealant film”.  The examiner understands this limitation refers to applicant’s structure where the fold area is significantly smaller than the triangle adhesive area where the cited prior art does not illustrate distinctly spaced fold lines and glue areas.  The examiner notes that applicant’s structure shown in Fig. 1 of the drawings has the glue are and fold lines intersect at a shared apex of triangles.  To accommodate this intersection, the examiner interprets the phrase ‘along a diagonal crease line’ to mean that an unbonded spanning the fold line and one side of the fold line meets the limitation.  A bonded crease line would not function, and so the ‘crease line’ of the prior art would not have any adhesive within it, and while the prior art may not have any discrete amount of unbonded area between the crease line and the bonded area, this is not required by the examiners interpretation where the other side of the crease line is unbonded.  The examiner notes that an interpretation where this limitation requires some discrete spacing of the bonded area on both sides of the crease line is inconsistent with the specification since the specification specifically describes the crease lines and bonded areas share an apex (pg. 4 lines 22-23) and therefore have a point where there is no discrete spacing between the bonded area and the crease lines.  Accordingly, prior art structures having a crease line that is directly adjacent to the bonded area are still considered to be unbonded along the crease line.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734               

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734